Title: To James Madison from George Rogers Jr., ca. 5 November 1814
From: Rogers, George Jr.
To: Madison, James


          
            [ca. 5 November 1814]
          
          Humbly represents George Rogers Jnr of the City of New London in the state of Connecticut Fisherman, that, at a circuit Court holden at Boston within and for the District of Massachusetts on the fifteenth day of October now last past, he was Inditied for having obtained and used a certain license or pass granted by an officer or agent of the United Government of Great Britain and Ireland, for the protection of a certain Fishing boat or vessel whereof he was master, and that upon the trial of the said

Inditement he was found guilty, and has thereby incurred the penalties of a Law of the United States passed on the second day of August in the year of our Lord One thousand Eight hundred and thirteen, And he doth further humbly represent, that upon the trial of the said Inditement it did appear in evidence, that he was captured by a certain private armed vessel, called the Ultor, whereof James Mathewes was Master, on or about the seventh day of July now last past, about four miles from New Bedford that at the time of his capture, he was enagaged in the occupation of fishing, and had not on board of his boat any goods wares or Merchandise, except a quantity of Lobsters—that it further appeared from the testimony of the captors, the only witnesses who were examined upon the trial; that at the time of his capture he declared that his only motive for taking the said License or pass, was to protect himself in his occupation of a Fisherman, and that he did not Know that there was any Law prohibiting the taking or using such Licenses—that his boat was licensed as a fishing vessel, and that there was no evidence, that she had been employed in any other business, nor any circumstances in his case and conduct from which it could be inferred, that he was, or had been engaged in any illegal intercourse with the enemy, except his having in his possession the said License—And your petitioner would further humbly represent though it did not appear in evidence upon the trial, that during the last year his fishing boat has been taken by the British Brig Nimrod and burnt which was the whole amount of his property, and that to prevent a like calamity, he had, ignorant of the Law, taken a License or pass from Sir Thomas M. Hardy who, ordered him on board his Ship, having fallen in with him, while pursueing his ordinary business, as a fisherman—that his sole occupation is, and always has been that of a fisherman—that he is extremely poor and has a wife and children who depend on his daily labour for their support, and that, this is the first instance of his having committed any offence against the Laws of his country—the proof of what he has here stated he refers to the annexed document marked A.
          Wherefore the said George Rogers Jnr humbly hopes, that your Excellency will not deem it inconsistent with the ends of publick Justice to remit the penalty which has been incurred and to pardon the offence which has been committed—and as in duty bound will ever pray
          
            George Rogers Jr
          
        